Citation Nr: 1329303	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
cervical spine sprain, prior to June 11, 2012. 
 
2. Entitlement to a rating in excess of 20 percent for a 
cervical spine sprain, since June 11, 2012.

3. Entitlement to a rating in excess of 20 percent for a 
lumbar spine sprain.  
 
4. Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).

5. Entitlement to a rating in excess of 10 percent for 
posterior tibial tendonitis of the left ankle.  

6. Entitlement to a rating in excess of 10 percent for 
posterior tibial tendonitis of the right ankle (but rated 20 
percent disabling effective July 2, 2012).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2001 to 
June 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the U.S. 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In March 2010, the Veteran had an informal conference with a 
Decision Review Officer (DRO) in lieu of a hearing; a copy 
of the informal conference report is associated with the 
claims file. 

In May 2010, the RO issued a Statement of the Case (SOC) 
increasing the disability rating for the service-connected 
lumbar spine sprain to 20 percent, retroactively effective 
October 24, 2007, the date of the Veteran's increased rating 
claim.  The Veteran continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating that a Veteran is presumed to be seeking 
the highest possible rating unless he or she expressly 
indicates otherwise).

In July 2011, the Veteran testified during a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.

In May 2012, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  Upon remand, the AMC issued another 
rating decision in March 2013, which increased the 
disability rating for the cervical spine sprain to 20 
percent.  The 20 percent rating was made retroactively 
effective from June 11, 2012, the date of a VA examination.  
The Veteran continued to appeal, requesting an even higher 
rating.  See AB, 6 Vet. App. at 38-39.  The appeal has now 
been returned to the Board for appellate disposition.

The Veteran's Virtual VA paperless claims file has been 
reviewed in preparing this decision, along with her paper 
claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to higher ratings for cervical, 
lumbar, and bilateral ankle disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

With resolution of reasonable doubt in favor of the Veteran, 
her service-connected disabilities are shown to be of such 
severity so as to preclude substantially gainful employment.
 




CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) redefined VA's duties to notify 
and assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2012).  In light of the favorable determination 
being reached, the Board finds that no further discussion of 
VCAA compliance is necessary as any error that was committed 
as to either the duties to notify or assist is harmless.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991). 

The Court has held that in determining whether the Veteran 
is entitled to a total disability rating based upon 
individual unemployability neither her nonservice-connected 
disabilities nor her advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
Id.   

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected 
disabilities do not prevent her from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion on what 
effect the Veteran's service-connected disabilities have on 
her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2012). 

In this case, at the time of the AMC's implementation of the 
Board's grant of a higher rating of 50 percent for migraine 
headaches, the Veteran met the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 
4.16(a).  See May 2012 rating decision.      

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure 
or follow a substantially gainful occupation due to her 
service-connected disabilities.

Initially, the Board notes that the Veteran is currently 
unemployed.  In her November 2007 TDIU formal application 
and at her VA examinations, the Veteran reported that she 
last worked as a certified nurse's assistant (CNA).  The 
Veteran argues that she is currently unable to work as a CNA 
due to her service-connected disabilities.
In this regard, during the July 2011 hearing, the Veteran 
testified that she has spasms in her ankles that are pretty 
debilitating, in that she cannot walk.  She described a lot 
of swelling in her ankles about two to three times a week.  
The Veteran testified that she gets prostrating attacks from 
her headaches about two to three times a week.  She takes 
prescription medication two times a day.  If that does not 
work, she is supposed to take an additional medication two 
hours before it gets to the point where she has to go into a 
dark room.  She has to stay away from any type of music, the 
sun, and any movement with the prostrating headaches.  The 
Veteran stated that the last time she worked was in July 
2008 and part of that reason was due to the debilitating 
attacks from her headaches three to four times a week.  In 
an undated letter, the Veteran's prior employer stated that 
on numerous occasions from January to July 2007, she had to 
find someone to cover a shift or allow for an extended lunch 
due to the Veteran's headaches.  She witnessed the Veteran 
going into an empty room and sitting in the dark for at 
least an hour with tears in her eyes, rocking back and 
forth.  Unfortunately, she had to let the Veteran go not 
because of her headaches, but at times she had problems 
standing on her feet for long periods of time.  In an 
undated letter, the Veteran's daycare provider stated that 
on several occasions she allowed for late pickups and extra 
days for care of the Veteran's son due to what the Veteran 
described as migraine headaches.  In a March 2009 letter, a 
human resources coordinator from Elite Staffing Services 
stated that the Veteran's last day of work was on October 
30, 2007.  

The Veteran was afforded VA examinations in April 2008.  An 
April 2008 VA foot examination report reflects that the 
Veteran got pain, soreness, and tenderness under both feet.  
The VA examiner determined that the Veteran was able to 
work, but had pain when working.  At the April 2008 VA spine 
examination, the examiner noted that the Veteran was 
working, but found that the Veteran had pain, tenderness, 
and spasms over her neck and back.  An April 2008 VA 
neurological examination reflects that the Veteran 
experienced photosensitivity and phonophotophobia, and 
needed complete silence for her headaches.  She was taking 
up to six to seven tablets per week to treat her headaches.  
Since January 2008, she had experienced five episodes at 
work where she could not perform her duties and took either 
an early lunch or a break to the let the "pills kick in."  
The headaches averaged out at 9/10 with a duration of four 
to five hours on average.  For the past six to twelve 
months, she had sought out emergency room help for her 
headaches five to six times.  The VA examiner's impression 
was that the migraine headaches make the Veteran more 
dysfunctional at work compared to when she was in the 
military.
 
The Veteran was afforded additional VA examinations in April 
2010.  

An April 2010 VA foot examination reveals that the Veteran 
complained of bilateral foot pain with aching, soreness, 
tenderness, and swelling in the feet.  Prolonged standing 
and walking more than two hours at a time caused her 
difficulties.  The VA examiner determined that the Veteran 
was unable to perform work that required prolonged standing 
and walking, and would need sedentary-type work. 

An April 2010 VA neurological examination report reflects 
that the Veteran reported that beginning in January of 2007, 
her headaches became more intense, were accompanied by 
nausea, and began to interfere with her ability to work and 
take care of her son.  The headaches were associated with 
photophobia, phonophobia, nausea, and vomiting. Duration for 
non-prostrating was about an hour and prostrating from three 
to twenty four hours.  Prostrating headaches included pain, 
weakness, fatigue or functional loss.  Ordinary activity was 
not possible during a prostrating headache.  The VA examiner 
stated that the Veteran's headaches have increased in 
severity over time.  In an addendum, the VA examiner noted 
that the Veteran was a full time licensed practical nursing 
student until January 2010.  The headaches did not interfere 
with her studies; however, while she worked as CNA, she had 
to call in sick and go home early due to both her headaches 
and her foot pain and had to leave her job because of this.  
The VA examiner indicated that the Veteran provides a 
reliable history of her migraine headaches and their 
severity, and concluded that the Veteran's headaches were 
prostrating and impacted her ability to retain employment.  

An April 2010 VA joints examination revealed that the 
Veteran had persistent pain and tenderness in the ankles, 
with some soreness.  Prolonged standing and walking bothers 
her ankles.  When she is up on her feet for more than an 
hour or two at times, she got some aching, pain, and 
swelling in the ankles and had to get off of them.  The VA 
examiner found that the Veteran would be unable to engage in 
work requiring prolonged standing and walking and would need 
sedentary-type work.

At the April 2010 VA spine examination, the examiner noted 
that the Veteran had been unable to find work.  The examiner 
found that the Veteran could not do any work with prolonged 
standing or repetitive bending and lifting because of her 
service-connected spine disabilities.  The examiner reasoned 
that repetitive use of the lumbar spine and cervical spine 
bothered and irritated the Veteran.  Repetitive use of the 
spine also increased the Veteran's pain.  Flare-ups of the 
spine also occurred with heavy use.  The examiner determined 
that the Veteran would be limited to sedentary-type work.  

The Veteran was afforded additional VA examinations in June 
2012.  At the VA spine examinations, the VA examiners found 
that the Veteran's service-connected cervical spine sprain 
and lumbar spine sprain would limit her to light sedentary 
work.  At the VA feet and ankle examinations in June 2012, 
the VA examiners determined that the service-connected feet 
and ankle disabilities impact the Veteran's employment by 
requiring the Veteran to take additional breaks.  The 
examiner also added to see the previous VA examinations 
about the difficulty of the service-connected feet 
disabilities with the Veteran's employment.  At the VA scar 
examination in June 2012, the VA examiner found that the 
service-connected foot scar did not impact the Veteran's 
work.

The Veteran was provided a social work and industrial survey 
in June 2012.  At the examination, the Veteran reported that 
her prior employment was as a CNA.  The Veteran stated that 
she last worked in 2008 and had difficulty working due to 
her migraines.  The Veteran stated that her supervisor would 
give her additional time off from work when she was 
experiencing a migraine.  However, eventually the amount of 
time she needed exceeded the amount of time off that could 
be permitted and her position ended.  The examiner noted 
that the Veteran appeared to be eager to be able to work and 
was interested in obtaining further education that would 
permit her to be employed in a position where her physical 
limitations no longer acted as a barrier.  The examiner 
further noted that the Veteran was currently a full-time 
student and was not employed.  The Veteran reported that the 
decision to stop working outside of the home was partially 
due to her limited physical capabilities and partially due 
to the demands placed on her as a single parent.  

At the VA neurological examination in June 2012, the Veteran 
reported that she was unable to take the medications 
required for her service-connected migraine headaches due to 
the fact that she was currently pregnant.  Her headache 
symptoms of prostrating attacks occurred 3-4 times per week 
with nausea and vomiting.  Following a physical examination 
of the Veteran and a review of the claims file, to include 
the other June 2012 VA examinations, the June 2012 VA 
neurological examiner found that because of the Veteran's 
service-connected migraine headaches and feet disabilities, 
the Veteran is "less likely than not to be able to obtain or 
maintain gainful employment - be it sedentary or physical, 
due to the time they require her to take from work."  The 
examiner reasoned that as noted in the 2010 VA examination, 
the Veteran had to quit her job in part due to the service-
connected migraine headaches and in part due to the swelling 
from her service-connected ankle and feet disabilities.  The 
examiner noted the Veteran's statements that her migraine 
headaches contributed to the majority of the reason for her 
leaving work because the headaches would not allow her to 
focus. The examiner also pointed to the Veteran's statement 
that she has tried other jobs, but after a month or two, the 
migraines have proven disabling.  The examiner noted the 
Veteran's statement that she has tried telling the potential 
employer at the time of the interview about the migraines, 
but she was not hired.  Thus, in summary, the June 2012 VA 
examiner found that the Veteran is "less likely than not to 
be able to obtain or maintain gainful employment - be it 
sedentary or physical, due to the time [her service-
connected migraine headaches and service-connected feet 
disabilities] require her to take from work."

The Board notes that the June 2012 VA neurological examiner 
added that she did not include the Veteran's pregnancy-
related nausea in forming this conclusion.  The examiner 
also indicated that the Veteran should be able to resume her 
medications for the migraines after parturition, and at that 
time, her employment status related to that disability could 
be reconsidered.  In this regard, since the June 2012 VA 
examination, the Veteran submitted a statement in March 2013 
in which she reported that she was currently not pregnant, 
and thus able to take her migraine headache medications.  
The Veteran reported that her medications were not helping 
with the current severity of her migraine headaches.  

In Jones v. Shinseki, 26 Vet. App. 56 (2012), the Court 
determined that the Board had erred when it considered the 
ameliorating effects of medication to evaluate a veteran's 
disability when those effects were not explicitly 
contemplated by the rating criteria.  The facts in this case 
are similar as the criteria for establishing entitlement to 
a TDIU do not contemplate the effects of medication.  
Accordingly, in light of the June 2012 VA neurological 
examination findings, reasonable doubt is resolved in favor 
of the Veteran at this time.  Thus, the Board finds that 
the Veteran's service-connected disabilities preclude her 
from securing and maintaining substantially gainful 
employment consistent with her educational and vocational 
experiences at this time.  Thus, entitlement to TDIU is 
warranted.  


ORDER

Entitlement to a TDIU is granted, subject to the statutory 
and regulatory provisions governing the payment of monetary 
benefits.


REMAND

As a preliminary matter, the Board notes that in a May 2012 
decision, the Board, in pertinent part, denied higher 
ratings for service connected posterior tibial tendonitis of 
the left and right ankles, and mild pes planovalgus 
deformity, left foot and status post lapidue arthrodesis of 
the first metatarsocumeiform joint with bunionectomy with 
chronic foot pain, and granted a higher rating of 50 percent 
for migraine headaches.  The Veteran appealed the entire 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The claims file, however, shows that all 
the foregoing issues were erroneously carried forward in a 
supplemental statement of the case issued in February 2013.  
Significantly, in a March 2013 rating decision, the 
Veteran's foot disabilities were reevaluated and awarded 
higher ratings with effective dates covering the period of 
appeal that was before the Board at the time of the May 2012 
decision.  Significantly, in the March 2013 rating decision, 
the Veteran's right ankle disability was also reevaluated 
and awarded a higher rating.  All these actions occurred 
while jurisdiction over these issues was with the Court.  
See Court Order dated May 7, 2013; Joint Motion for Remand 
dated April 17, 2013.  

In the Joint Motion for Remand, the parties found that the 
Board erred by relying on an inadequate examination to deny 
increased ratings for the bilateral ankle disabilities 
citing Barr v. Nicholson, 21 Vet. App. 303 (2007) and 
Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding 
that because examiner failed "to address any range-of-motion 
loss specifically due to pain and any functional loss during 
flare-ups, the examination lacks sufficient detail necessary 
for a disability rating, and should have been returned for 
the required detail to be provided, or the Board should have 
explained why such action was not necessary").  The parties 
noted that under 38 C.F.R. § 4.40, "[i]t is essential that 
the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss" and 
that in order to adequately portray the functional loss of 
musculoskeletal disabilities, the Court has held that the 
examination must not only "express an opinion on whether 
pain could significantly limit functional ability during 
flare ups or when the [joint] is used repeatedly over a 
period of time," but also must express any resultant loss in 
range of motion (ROM) due to pain and weakness during flare-
ups or with repetitive use in terms of degrees of additional 
range of motion loss. DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The parties observed that the Veteran's ankles were 
examined by a VA examiner in April 2010.  The examiner noted 
that the Veteran reported that "[o]ver the years she has had 
persistent pain and tenderness in the ankles" and that 
"[p]rolonged standing and walking bothers it."  He further 
noted that the Veteran reported that "[w]hen she is up on 
her feet more than an hour or two at times she gets some 
aching, pain, and swelling in the ankles and has to get off 
of them."  Id.  The examiner stated that the Veteran "is not 
able to do any work that requires prolonged standing and 
walking[] [and] would have to do sedentary work."  He also 
reported that the Veteran could perform "[n]ormal daily 
activities" and found the range of motion of both her ankles 
as 10 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  Id.  The examiner further stated that "there is 
pain throughout the range of motion" and "according to 
DeLuca, repetitive use increased the pain."  Id.  
Additionally, the examiner noted that "[f]lareups occur with 
prolonged standing."  Id.  The parties agreed that the 
Board's statements regarding additional functional loss were 
inconsistent with the April 2010 VA examination report 
because the examiner did not provide an opinion regarding 
additional functional loss.  Therefore, because the examiner 
did not adequately describe any resultant functional loss in 
range of motion ("ROM") due to pain or flare-ups in terms of 
degrees, the Board should have returned the report as 
inadequate or explained why such action was not necessary.  
See Mitchell, 25 Vet. App. at 44.  Additionally, the parties 
agreed that the Board failed to provide an adequate 
statement of reasons and bases for its finding that the 
evidence of record demonstrated only a moderate limitation 
of motion of the ankles.  The parties agreed that the Board 
did not provide any analysis as to why a 50 percent loss of 
dorsiflexion (Appellant's dorsiflexion was noted to be 0 to 
10 degrees and normal dorsiflexion was noted to be 0 to 20 
degrees) is not demonstrative of marked limitation of motion 
under DC 5271, rendering its statement of reasons and bases 
inadequate. 

In light of the foregoing, the Board finds that an opinion 
regarding additional functional loss should be obtained on 
the bilateral ankle disabilities as well as the cervical and 
lumbar disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Return the examination report and 
claims file to the examiner who 
conducted the July 2012 VA ankle 
examination (or another appropriate 
examiner if unavailable) for an addendum 
opinion.  In regard to the other April 
2010 examiner's opinion that "there is 
pain throughout the range of motion" and 
"according to DeLuca, repetitive use 
increased the pain"  and that 
"[f]lareups occur with prolonged 
standing" and this examiner's July 2012 
acknowledgement that the Veteran 
continues to complain of flare-ups, 
please address the following:

a.  Describe any resultant increased 
functional loss in range of motion on 
repetitive use due to pain and during 
flare-ups in terms of degrees in regard 
to the findings reported on VA 
examination in April 2010.  If this is 
not feasible to determine without resort 
to speculation, the examiner must 
provide an explanation for why this is 
so.  

b.  Describe any resultant increased 
functional loss in range of motion 
during flare-ups in terms of degrees in 
regard to the findings reported on VA 
examination in July 2012.  If this is 
not feasible to determine without resort 
to speculation, the examiner must 
provide an explanation for why this is 
so.  

c.  Describe 50 percent loss of 
dorsiflexion (Veteran's dorsiflexion was 
noted to be 0 to 10 degrees at the April 
2010 VA examination and normal 
dorsiflexion is noted to be 0 to 20 
degrees) as being more reflective of one 
of the following:  moderate or marked. 

2.  Return the examination report and 
claims file to the examiner who 
conducted the June 2012 VA cervical and 
lumbar examinations (or another 
appropriate examiner if unavailable) for 
an addendum opinion.  In regard to the 
other April 2010 examiner's opinion that 
"there is pain throughout the range of 
motion" and "according to DeLuca, 
repetitive use multiple times increased 
the amount of pain"  and that 
"[f]lareups occur with heavy use" and 
this examiner's July 2012 
acknowledgement that the Veteran 
continues to complain of flare-ups, 
please address the following:

a.  Describe any resultant increased 
functional loss in range of motion on 
repetitive use due to pain and during 
flare-ups in terms of degrees in regard 
to the findings reported on VA 
examination in April 2010.  If this is 
not feasible to determine without resort 
to speculation, the examiner must 
provide an explanation for why this is 
so.  

b.  Describe any resultant increased 
functional loss in range of motion 
during flare-ups in terms of degrees in 
regard to the findings reported on VA 
examination in July 2012.  If this is 
not feasible to determine without resort 
to speculation, the examiner must 
provide an explanation for why this is 
so.  

3.  After the development requested 
above has been completed, the AMC/RO 
should readjudicate the Veteran's 
claims.  If the benefits sought continue 
to be denied, the AMC/RO should issue a 
supplemental statement of the case 
(SSOC) to the Veteran and her 
representative.  Thereafter the case 
should be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


